Status of the Application
This Office action is in response to the Amendment and Remarks filed 22 July 2022.
The rejection for improper Markush grouping is withdrawn in view of Applicant’s amendments to the claims.
Election/Restrictions
Claims 4 and 10-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 February 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 20130007908).
	The claims are directed to a recombinant DNA construct comprising an mts-siRNA element operably linked to a transcribeable polynucleotide molecule encoding EPSPS, wherein the mts-siRNA target element is SEQ ID NO: 7. The claims are also drawn to a transgenic seed and transgenic maize plant comprising the recombinant DNA construct.
	Huang discloses a recombinant DNA construct operably linked to a sequence encoding EPSPS (see claims 1-3). Huang discloses SEQ ID NO: 59 which comprises a mts-siRNA target element that is 100% identity to the instant SEQ ID NO: 7. See alignment in the Office Action mailed 15 April 2022. Huang also discloses a transgenic plant comprising the recombinant DNA construct at claims 10-12 and a transgenic maize plant at claim 13.
	Applicant argues that SEQ ID NO:59 disclosed in Huang is 321 bp, whereas the presently claimed SEQ ID NO:7 is only 206 bp. Applicant argues that there is no teaching or suggestion in Huang to make the shorter fragment of SEQ ID NO:59 corresponding to SEQ ID NO:7, or that such a fragment, which is over 35% shorter than SEQ ID NO:59, would work for its intended purpose (Item C, pages 5-6 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Applicant has used open claim language, so the mts-siRNA target element of instant claim 1 is not limited to instant SEQ ID NO: 7, it only requires that said element comprises the sequence of instant SEQ ID ON: 7, which SEQ ID NO: 59 of the prior art does comprise. Finally, the claims do not functionally distinguish the 206 bp SEQ ID NO: 7 from the 321 bp SEQ ID NO: 59 of the prior art. Consequently, the instant rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 10-13 of copending Application No. 16/845,907 (as amended 16 August 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘907 application claims a recombinant DNA construct comprising at least 18 contiguous nucleotide of their SEQ ID NO: 59, which includes a sequence having 100% identity to the instantly claimed SEQ ID NO: 7. Furthermore, the ‘907 application teaches linking the recombinant DNA construct to EPSPS, a transgenic seed comprising the recombinant DNA construct, and a transgenic maize plant comprising the recombinant DNA construct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The Examiner notes that the ‘907 Application has been allowed thus any future rejection would be non-provisional over the issued patent.
	Applicant argues that SEQ ID NO:59 disclosed in the '907 application is 321 bp, whereas the presently claimed SEQ ID NO:7 is only 206 bp. Applicant argues that there is no teaching or suggestion in the '907 application to make the shorter fragment of SEQ ID NO:59 corresponding to SEQ ID NO:7, or that such a fragment, which is over 35% shorter than SEQ ID NO:59, would work for its intended purpose. Applicant argues that SEQ ID NO:59 disclosed in the '907 application is not an obvious modification of SEQ ID NO:7, since to maintain a finding of obviousness there must be a reasonable expectation of success in arriving at the claimed invention (Item D, page 7 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Applicant has used open claim language, so the mts-siRNA target element of instant claim 1 is not limited to instant SEQ ID NO: 7, it only requires that said element comprises the sequence of instant SEQ ID ON: 7, which SEQ ID NO: 59 of the copending application does comprise. Finally, the claims do not functionally distinguish the 206 bp SEQ ID NO: 7 from the 321 bp SEQ ID NO: 59 of the copending application. Consequently, the instant rejection is maintained.
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-11 and 27 of U.S. Patent No. 10,659,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘667 Patent claims a recombinant DNA construct comprising at least 20 contiguous nucleotide of their SEQ ID NO: 59, which includes a sequence having 100% identity to the instantly claimed SEQ ID NO: 7. Furthermore, the ‘667 Patent teaches linking the recombinant DNA construct to EPSPS (claim 5), a transgenic seed comprising the recombinant DNA construct, and a transgenic maize plant comprising the recombinant DNA construct.
Conclusion
No claims are allowed.
This Office action is non-final in view of the new ground of rejection.
Concerning rejoinder, should the elected claims be found to be allowable the Examiner with consider rejoinder of the withdrawn claims in view of Applicant’s amendments to said withdrawn claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663